On behalf of the delegation of the Union of Myanmar and on my own behalf, I take pleasure in extending warmest congratulations to the President on his unanimous election to the presidency of the General Assembly at its forty-fourth session. His election to this high office reflects the confidence of all the States Members of the United Nations in his demonstrated diplomatic skills and leadership qualities, as well as in his commitment to the ideals of the Organization. It is also a fitting tribute to the great country he represents, the Federal al Republic of Nigeria, which has always been in the forefront in the quest for peace and security in the fight against colonialism and racial discrimination and in the promotion of economic and social justice in the world. Let me assure him that in discharging his heavy responsibilities he can count on the full support and co-operation of my delegation.
I wish also to take this opportunity to express our deep appreciation to his predecessor, Mr. Dente Caputo of Argentina, for his valuable contribution to the success of the Assembly at its forty-third session. The current session of the General Assembly is taking place at a time of great expectations. In the past year we have witnessed a continuation and farther consolidation of the positive and encouraging trends in international relations that have rekindled hopes for a better world.
As a result of these new trends the United Nations has regained much of its relevance, and the role of the Security Council as an instrument of International peace and security has been revitalized. Nat only Governments, but millions of common people around the globe are beginning to feel that the trust they had continued to place in the Organization during its time of trials and tribulations has been vindicated. Nations large and small are demonstrating more willingness to co-operate and to work within the framework of the Organization. As a result, we are witnessing a far greater inclination on the part of nations to rely on the United Nations peace-keeping operations than to resort to unilateral action. Here, I wish to pay a special tribute to the men and women from different lands who, often at great personal peril, are keeping the peace in many troubled parts of the world under the United Nations banner. Many of those emissaries of peace have been the victims of terrorism.
At this juncture, the effectiveness of the united Nations would surely be enhanced further if all States that qualify for membership in conformity with the provisions of the Charter were admitted to the Organization. We therefore welcome the desire expressed by the Republic of Korea to become a Member of the United Nations, while not losing sight of the need for the ultimate reunification of Korea.
The enhanced prestige and renewed credibility of the United Nations are attributable not only to the marked improvement in international relations but also in large measure to the tireless efforts of the Secretary-General, His Excellency Mr. Javier Perez de Cuellar, to enhance the effectiveness of the Organization.
Even during its darkest days he never despaired or wavered. Instead, with a single-minded dedication and an unflinching faith in the essential soundness of the idea of the united Nations, and ably assisted by his senior advisers and a corps of dedicated international civil servants, he ably defended everything the United Nations stood for ē On behalf of the Government of the Union of Myanmar, I should like to place on record out sincere gratitude to His Excellency Mr. Javier Perez de Cuellar for a very difficult job very well done.
The perceptible improvement in the international climate, particularly in the pattern of the relationship between the two super-Powers, is having a favourable impact on the solution of a variety of long-standing problems bearing on the maintenance of international peace and security. Nowhere is that impact felt more profoundly than in the field of arms control and disarmament.
The conclusion of the Treaty between the United States and the Soviet Union on the Elimination of Their Intermediate-Range and Shorter-Range Missiles - the INF Treaty - and its effective implementation in good faith by both parties, which has resulted in the destruction of over half their stockpiles, have generated greater mutual confidence between them. That is bound to provide a stranger impetus to bilateral and multilateral negotiations on disarmament, issue of vital importance for the survival of mankind. That impetus has already led to the resumption in June 1969 of the strategic arms reduction talks - START - with the stated goal of a 50 per cent reduction. A successful conclusion of these negotiations would bring about a qualitative change in the power relationship between the two major military alliances and set the disarmament process well on course. It would also usher in a new era of enhanced international peace and security and thus be a historic achievement of Immense significance for the future of mankind.
While the conclusion of the IMF Treaty and the prospective reductions in offensive strategic weapons are indeed laudable  it bears repeating that the elimination of all nuclear weapons must remain the ultimate goal of mankind. In this connection we welcome the convergent view of both super-Powers that nuclear war cannot be won and must never be fought. We welcome this as an expression of their political will to halt and reverse the nuclear-arms race. The first necessary step to that end Is the conclusion of a comprehensive nuclear-test-ban treaty.
In the field of chemical weapons, the Paris Conference held in January 1989 expressed with one voice the collective will of the international community to see a world totally free from these inhuman weapons. Following years of seemingly irreconcilable differences on the principal issues involved, particularly the question of verification, significant forward movement was made this year when the Soviet Ш1оп and the United States reached agreement on key elements of a treaty banning those weapons.
The memorandum of understanding between them on chemical weapons, signed on 23 September and providing for verification and data exchange, represents further progress towards that goal. We have been further heartened by the important concrete proposals announced by the President of the united States in the Assembly on 25 September and by the positive response given to the proposals by the Minister for Foreign Affairs of the Soviet Union on the following day. Timely action to eliminate the world's two largest chemical-weapon arsenals could serve as an effective bar to the spread of chemical weapons. It is therefore imperative that these bilateral efforts be redoubled in order that multilateral negotiations in the Conference on Disarmament can move forward expeditiously and a universal convention on the total prohibition of these weapons be concluded at an early date.
The past year has been particularly remarkable for the United Nations as the focus of action in the search for the peaceful settlement of regional disputes and conflicts. However, the degree of success attending these efforts has varied. We ate happy to note that, thanks to the decisive action of the Security Council  id the unremitting efforts of the Secretary-General and his Special Representative, the settlement plan for Namibia embodied in Security Council resolution 435 (1978) has progressed to a stage where we can look forward to the emergence of that Territory as an independent sovereign State, to ensure Namibia's transition to independence, we urge all countries concerned, particularly South Africa, to fulfil in good faith the obligations they have assumed under the relevant agreements and understandings. The attainment of statehood by Namibia will bring to an end the last vestiges of colonialism in Africa.
Nevertheless, the rebirth of that great continent cannot be considered complete so long as millions of black South Africans remain virtually enslaved in the land of their ancestors under the oppressive and evil regime of apartheid. Recent developments in South Africa seem to have opened a window of opportunity for the minority regime in that country to institute fundamental and meaningful reforms aimed at terminating that obnoxious system at an early date. We earnestly hope the regime will seize this opportunity to introduce such reforms urgently. At this critical juncture, the international community should exert greater pressure, including the enforcement of economic sanctions, on the South African authorities with a view to attaining the objective of racial equality and majority rule in that country on the basis of universal suffrage. At the same time, encouragement should be given to the rising tide of liberal white opinion in South Africa in favour of fundamental change, which was clearly evident in the recent elections.
One region where peace initiatives from within the region itself are bearing fruit is Central America. The continuing efforts of the Presidents of Costa Rica, El Salvador, Guatemala, Honduras and Nicaragua to achieve the goals of peace and democratization they had earlier set for themselves in the Esquipulas II agreements and mote recently in the Tela agreement have brought the termination of a decade of turmoil in the region within sight. We believe these regional initiatives deserve the positive support of extra-regional Powers.
In the Middle East, despite some positive developments, represented by the Palestine National Council's acceptance of Security Council resolutions 242 (1967) and 338 (1973), peaceful settlement of the Arab-Israeli dispute continues to elude us. The question of Palestine, which is at the core of the Middle East conflict, remains unresolved. No tangible progress has been achieved, end the formidable obstacles to the peace process persist. We believe the time has arrived for the parties involved to make their utmost efforts to bring about an enduring peace in the region in conformity with the terms set forth in the sand Security Council resolutions. Those resolutions provide the only workable basis for a lasting peace in the region, and any attempt to call their validity into question is fraught with incalculable dangers. My delegation supports the proposal that an international peace conference on the Middle East be held under United Nations auspices, with the participation of all parties concerned on an equal footing.
Here, we would like to reiterate our unwavering support for the inalienable rights of the Palestinian people in Palestine, including their right to national independence and sovereignty. We would also like to take this opportunity to express the hops that the continuing constructive efforts of President Mubarak of Egypt would facilitate our search for peace in that region. In the mean time urgent steps should be taken to ensure that General Assembly resolution 43/233 of 26 April 1939 be strictly observed and that, in conformity with its terms, necessary measures be taken to provide protection to the Palestinian civilians in the occupied Arab territories.
In Lebanon 14 years of hostilities have brought untold suffering to its people destroyed its economy, rent its communities and State institutions in shambles. Given the nature of the conflict, a solution of the crisis will require concerned international efforts. My delegation therefore welcomes the laudable efforts of the Heads of State of Algeria, Morocco and Saudi Arabia to end the bloodshed, to re-establish peace in the country and to safeguard its unity, sovereignty, territorial integrity and independence.
Coming nearer home, we believe that every avenue must continue to be explored in order to put an end to the protracted strife and misery in neighbouring Kampuchea. We are greatly distressed that the quest for a peaceful solution, which began in earnest with the Jakarta Informal Meetings in July 1988 and February 1989, and which was intensified at the International Conference held in Paris in the summer of this year, has not achieved the desire result. The continuing aim of the international community must remain the working out, on the basis of the gains already made, of a compressive political solution that would ensure respect for Kampuchean sovereignty, Independence and territorial integrity and for the neutral end non-aligned status of Kampuchea, as well as for the right of the Kampuchean people to self-determination free from outside interference.
In the quest for such a solution the interests of the Kampuchean people must be held paramount. No one should aim for anything less, and no one should seek anything more. The total withdrawal of all Vietnamese forces last month is an important and necessary first step towards achieving a settlement of the Kampuchean problem in all its interlocking internal and external aspects. Given the deep mistrust and bitterness generated by 11 years of foreign military intervention, it is imperative that all stages and aspects of the implementation of any settlement plan for Kampuchea be carried out under the supervision and control of an appropriate international median ism.
We find it distressing the emergent spirit of co-operation in the political field has not yet spread to the sphere of international economic relations. As the secretary-general pointed out in his annual report on the work of the Organization for the current year,
,the progress we have achieved in the global political climate can prove precarious if the economic climate remains adverse for the majority of the world's population,, (A/44/1, p, 19)
The efforts of the developing countries to bring about a new International economic order that would be more equitable and more supportive of their development processes has to date been largely unsuccessful. The present international economic environment remains non-conducive to the aspirations of the developing countries. Instead, those countries, Including my own, are faced with problems of mounting debt, inadequate flow of external assistance and falling commodity prices that have resulted in a sharp decline in their terms of trade.
For many developing countries the overriding concern continues to be the impediment to development posed by external indebtedness. Although important guidelines for dealing with the debt problem have been land down by the international community, a solution remains elusive. The gravity of the situation is Illustrated by the net outward transfer of resources from debtor developing countries to their creditors, which, according to the United Nations World Economic Survey, 1989, grew to a staggering $32,5 billion in 1988. The solution of the external debt problem of the developing countries must remain a major concern on the international agenda. A formula for dealing effectively with that problem needs to be worked out through continuous multilateral dialogue and the shared responsibility of all. Past experience has amply demonstrated that the ,market menu approach, and its variants ace incapable of addressing the core of the problem. The search for an innovative international debt strategy should therefore be intensified. In this connection we consider that ideas that have been advanced for the creation of an international debt facility management one such approach and that the mechanics of such a facility should be given serious thought.
The least developed countries have been and are being hardest hit by those unfavourable developments. The over-all socio-economic conditions of those countries have deteriorated in spite of the Substantial New Programme of Action for the 1980s for the Least Developed Countries adopted in 1981 with a view to improving their condition. That Programme remains the main framework for concerted international action for the economic and social uplift the least developed countries, and its successful implementation is of vital importance for those countries. Here, the delegation of Myanmar would like to reiterate the importance of the Second United Nations Conference on the Least Developed Countries to be held at Paris in 1990 and of the preparatory meetings leading to that Conference.
My delegation considers that the special session of the General Assembly to be held in the spring of 1990 would provide a significant opportunity to conduct purposeful multilateral dialogue on the issues besetting the global economy and on the means of redressing them on a long-term basis. We hope that it would revitalize the North-South dialogue and that it would take into account the special needs and circumstances of the developing countries, particularly of the least developed among them. Moreover, the elaboration of an international development strategy for the fourth United Nations development decade that is now in hand will give a far greater sense of purpose and direction to International co-operation for development than hitherto.
The developing countries are fully aware that the responsibility for the development of their national economies rests primarily with themselves. Many of them are undertaking the daunting task of extremely difficult but necessary adjustment programmes. They also recognize that effective national policies are important in attracting financial flows and new equity investments and in creating a climate for sustained development.	'
While en this subject, I wish to touch on my country's endeavour in this regard, in my country we are undertaking economic reform measures and have carried out restructuring in selected areas of the economy. Accordingly, we have adopted an open-door economic policy and have under taken internal and external trade-liberalization measures in line with the country's socio-political conditions. In order to inject new dynamism into the performance of the export trade, there is now an increased reliance and special importance placed on the market mechanism. One of the most significant forces of the general liberalization measures is the increasingly important role expected to be played by the private sector in such fields as production, services and trade. Moreover, a foreign investment law  as promulgated in 1988 with a view to attracting greater flow of foreign capital investment. The aim of that law is to alleviate the capital constraint faced by Myanmar.
important as national policies are, the development of the developing countries would be difficult to bring about without a supportive international economic environment. A more open and improved international trading system would be of great benefit to the developing countries.
A great number of developing countries, including the least developed among them, are falling behind because of their inability to move out of traditional economic pursuits, namely, the production and export of primary products, the market for which has in the main been either depressed or unpredictable.
It is of vital importance to these countries that they diversify their exports. However, their attempts at diversification have to be made in the face of a growing tendency towards protectionism.
Foremost among the social concerns of the international community is the increasing threat posed to mankind by narcotic drugs. In recent years it has become particularly clear that drug abuse rends the fabric of societies and ruins the lives of individuals, not the least among them being the youth of our nations. What is urgently required, therefore, is to attack the problem in its totality, f t am cultivation and transportation across international frontiers to consumption and drug money laundering. In this connection, we in the Union of are fully doing our share by all means open to us. We have long been relentlessly waging a determined war against the menace of narcotic drugs as a matter of national responsibility.
We have land down comprehensive schemes to combat the drug menace and are energetically implementing them. The comprehensive programme which we have land dawn covers the whole gamut of drug-control activities, such as law enforcement, crop substitution, livestock breeding, medical treatment, rehabilitation, education and mass-media information. We have recently launched an integrated rural development programme with particular emphasis on infrastructural building, crop substitution and overall alleviation of socio-economic conditions. We believe that the successful implementation of the programme will accelerate the eradication of opium cultivation. In close co-operation with the United Nations, resolute action is being taken in all these fields. In recognition of the efforts of the Myanmar authorities, the United Nations Fund for Drug Abuse Control has authorized an additional sum of $O.5 million in assistance.
In the Union of Myanmar an elaborate legal basis is already in place to fight illicit drugs. In 1974 and 1983 the Government strengthened its drug-control laws banning the cultivation of narcotic plants and increasing penalties for illicit drug trafficking. The law prohibits cultivation of any and all crops from which narcotic drugs can be processed. It also provides for the destruction of narcotic crops and confiscation of equipment used in the production of these drugs.
In parallel with the foregoing measures, large-scale military operations are being carried out against drug traffickers and their production camps. The Myanmar security forces to date have not only destroyed 200,000 acres of cultivated opium, but have on innumerable occasions interdicted heavily armed opium caravans transporting the produce to transit points in the border regions. The amount of heroin seized as a result of the Government's campaign totals 100,000 kilogrammes. The magnitude of the task accomplished can be judged from the fact that the opium poppy is cultivated in remote regions of the country which are accessible only on foot or by helicopter, and the opium trails pass through· densely wooded and tugged terrain.
These successful campaigns have been carried out with great sacrifice on the part of our security forces. In the course of these campaigns well over 100 members of the Myanmar security forces have lost their lives and close to 550 have been wounded.
The significant achievements of our drug-suppression campaigns have earned high praise in foreign Government quarters, including the United States Drug Enforcement Agency. Despite this, certain quarters have chosen to ignore the strenuous efforts made by Myanmar and seen fit to level unfounded allegations against us. Some have gone so far as to accuse the Myanmar security forces of collaborating with the drug traffickers. Such accusations have deeply pained us. I would remind those who level these malicious charges against us that the ill-gotten proceeds from drug trafficking constitute the very life blood of the various groups that are waging an armed insurgency against the Myanmar State.
Earlier in my statement I paid fitting tribute to the men and women from different lands who are serving as guardians of the peace under the United Nations banner. Members of the Myanmar security forces engaged in a relentless war against drug traffickers may not be wearing blue helmets, but the cause for which hundreds of them have sacrificed life and limb is no less internationalist and no less worthy.
In addressing the Assembly on 26 September in his capacity as Chairman of the Council of Ministers of the European Economic Community (EEC), the Minister of Foreign Affairs of the French Republic made an appeal that the Myanmar people be allowed freely to exercise their right of expression  d that democracy be restored in the country through the organization of free elections. Furthermore, speaking on the following day the Secretary of State for Foreign and Commonwealth Affairs of the United Kingdom stated that there was an urgent need for restoration of human rights and democracy in Myanmar through free elections. I should like to assure them - indeed, the entire world - that that is precisely the objective for the attainment of which the Myanmar Government is exerting sincere and unremitting efforts.
It is known to all that the people of Myanmar have manifested their genuine desire for and aspirations to a multiparty democracy and political reforms. The Myanmar Government has responded positively to those aspirations. It has instituted a number of far-reaching fundamental reforms and is actively carrying out a series of measures to fulfil the aspirations of the people. We have abolished the single-party political system and in its place have adopted a multiparty democratic sys ten. Purposeful measures have been put in train to bring about a smooth transition to the new system.
An independent multiparty democracy general elections commission composed of five retired, widely respected elder citizens was constituted in September 1988, The commission has been performing its assigned tasks since then. Two of the members ace Buddhists, two profess the Muslim faith, and one is a Christian belonging to the Kayin national race.
A political parties registration law was promulgated on 27 September of last year. Ito date more than 200 political parties have been registered with the elections commission.
On 16 February 1989 the commission announced a fixed timetable setting out in detail the various preparatory measures to be undertaken by it prior to the holding of multiparty democratic elections not later than May 1990. The respective time frames for the completion of these various measures were also specified in the timetable.
After soliciting and taking account of the views of political parties and the general public, an electoral law was promulgated on 31 May this year. Subsequently, on 30 June, election rules were promulgated. Nationwide electoral rolls are being prepared expeditiously, and other related measures necessary for holding free and fair elections are being carried out.
To put it in a nutshell, the implementation of the programme and timetable for holding elections is proceeding well and on schedule. The momentum will be carried forward and intensified in the remaining months before the elections.
Peaceful political activity within the law is being permitted, and political parties are vigorously carrying out their organizational work throughout the length and breadth of the country. In order to safeguard and consolidate the much-improved stability in the country, certain necessary restrictions have perforce to be imposed for the time being on public political campaigning. Those restrictions will be gradually relaxed as election day approaches. At the same time, the Government is laying a sound foundation for democracy. An independent judiciary, with the Supreme Court at its apex, has been re-established. The functions of the Attorney-General have been institutionalized. These institutions, indispensable to a democratic State, have been functioning normally since September last year.
Moreover, the civil service has been depoliticized and is being reformed into a body of men and women of high professional competence and integrity, dedicated solely to the service of the country. A mass-media campaign has been launched to instil in the general public the true values of democracy, such as respect for the law, respect for the rights of fellow citizens, and appreciation of the obligations that those rights entail.
I have highlighted some of the measures that are being conscientiously carried out by the Myanmar Government with a view to creating conditions conducive to the successful holding of free and fair elections. Assurances have been repeatedly given at the highest level that these elections will be held without fail, and as scheduled, not later than May 1990. I am authorized to reaffirm this commitment before the Assembly and, through it, to the world.
Here I need hardly mention that this national undertaking can be realized only in conditions where the rule of law and civil order prevail. It is a task to be pursued in a peaceful, systematic and orderly manner, in observance of the true values of democracy. This can be accomplished only by the people of Myanmar themselves. At this critical juncture no outside Power should attempt to prescribe for Myanmar what is best for it or what form its political future should assume. Attempts to channel future events in Myanmar in directions of one's own liking and according to one's own perceptions - instances of which we have, regrettably witnessed in Myanmar recently - not only violate the fundamental principles of the Charter but would prove ultimately self-defeating.
In this regard, I can do no better than quote the wise words of the Secretary-General, who in his latest report on the work of the Organisation says·.
,At this critical stage, the mandatory principle of non-intervention by States in one another's internal affairs acquires added importance. ... No State can, of course, insulate itself completely from the currents of information and opinion flowing in the world, but ultimately each national society must find its own equilibrium in accordance with its own values. Considering the web of memories, perceptions, aspirations and cultural values that constitute national life, any forceful pressures from outside to give it a particular form can hold little constructive promise in the long run. More often than not, they provoke a reaction different from the one desired., (A/44/1, pp. 18 and 19)
